            Case 2:18-cv-03723-JDW Document 65 Filed 06/29/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                    │ Case No. 2:18-cv-03723
                                                 │
                                                 │ Hon. JOSHUA D. WOLSON
                                                 │
                Plaintiff,                       │
       v.                                        │
FCS CAPITAL LLC et al.                           │
                                                 │
                                                 │
                Defendant.                       │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton


                             PLAINTIFF’S MOTION FOR SANCTONS
                             (ORAL ARGUMENT NOT REQUESTED)



   NOW COMES James Everett Shelton (“Shelton”) (hereinafter “Plaintiff”), and hereby

propound upon FCS Capital LLC (“FCS), Barry Shargel (“BS”), and Emil Yashayev (“EY”),

(collectively “Defendants”), and this Honorable Court Defendants James Everett Shelton’s Motion

for Sanctions Pursuant to Fed. R. Civ. P. 37:

   1. For the reasons set forth in Plaintiff’s brief accompanying this motion, Defendants are

liable to Plaintiff for sanctions pursuant to Fed. R. Civ. P. 37 for the costs and attorney’s fees

associated with Plaintiff procuring the granting of an order compelling post-judgment discovery

and the costs and attorney’s fees associated with defending against Defendants’ motion for a




                                                1
         Case 2:18-cv-03723-JDW Document 65 Filed 06/29/20 Page 2 of 6




preliminary injunction which could be seen as a de facto motion for a protective order, as well as

the frivolous conduct Defendants engaged in by seeking relief under FRCP 7(d).1



WHEREFORE, Defendants pray that this Honorable Court will award sanctions [in an amount to

be proven/demonstrated at a hearing on this Motion] against Defendants in favor of Plaintiff James

Everett Shelton and payable to Reo Law LLC for costs and fees directly resulting from the

Defendants’ non-compliance with the Federal Rules of Civil Procedure as they relate to discovery

and post-judgment discovery, and their flagrant non-compliance with Court orders compelling

discovery.

                                                 Respectfully submitted,

                                                 REO LAW, LLC


                                                 /s/ Bryan A. Reo
                                                 Bryan A. Reo, Esq.
                                                 P.O. Box 5100
                                                 Mentor, OH 44061
                                                 (T): (216) 505-0811
                                                 (E): reo@reolaw.org
                                                 Attorney for Plaintiff James Everett Shelton

Dated: June 29, 2020




1
  As the court [correctly] noted in its order denying the Defendants’ motion for reconsideration,
there is no such thing as Federal Rule of Civil Procedure 7(d).
                                                2
            Case 2:18-cv-03723-JDW Document 65 Filed 06/29/20 Page 3 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                    │ Case No. 2:18-cv-03723
                                                 │
                                                 │ Hon. JOSHUA D. WOLSON
                                                 │
                Plaintiff,                       │
       v.                                        │
FCS CAPITAL LLC et al.                           │
                                                 │
                                                 │
                Defendant.                       │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton


                     PLAINTIFF’S BRIEF IN SUPPORT OF MOTION
                    FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 37




       For the sake of brevity Plaintiff will simply refer this Honorable Court to its own docket

which reveals that the Court granted a motion compelling post-judgment discovery in favor of

Plaintiff on 5/26/2020 [docket entry ECF # 55] with the order that the discovery be responded to

on or before 6/1/2020.


       Defendants have not responded in any manner but rather have filed frivolous and

untimely motions for reconsideration, motions for preliminary injunction, and now a notice of

appeal from the [proper] denial of the untimely motion for reconsideration.




                                                3
         Case 2:18-cv-03723-JDW Document 65 Filed 06/29/20 Page 4 of 6




       Plaintiff has incurred, and is entitled to recover, costs [including attorney’s fees] for the

costs and fees associated with obtaining the granting of a motion to compel discovery and the

costs and fees associated with defending against an opponents attempt to defeat the motion to

compel or to obtain a protective order. Defendants have essentially pursued a de facto protective

order in the form of a motion for reconsideration and a motion for a preliminary injunction, and a

motion for relief under Rule 7(d)2


       Federal Rule of Civil Procedure 37 is abundantly clear. Rule 37(5)(A) provides-


(A) If the Motion Is Granted (or Disclosure or Discovery Is Provided After Filing). If the motion
is granted—or if the disclosure or requested discovery is provided after the motion was filed—
the court must, after giving an opportunity to be heard, require the party or deponent whose
conduct necessitated the motion, the party or attorney advising that conduct, or both to pay the
movant's reasonable expenses incurred in making the motion, including attorney's fees. But the
court must not order this payment if:

(i) the movant filed the motion before attempting in good faith to obtain the disclosure or
discovery without court action;

(ii) the opposing party's nondisclosure, response, or objection was substantially justified; or

(iii) other circumstances make an award of expenses unjust.



       Here the Plaintiff, as movant, attempted in good faith to resolve the dispute without court

intervention, the opposing party made no objection or even a response and simply did not

respond to the request for discovery, and there is no other circumstance or basis that would make

award of expense unjust. Defendants position for not cooperating with discovery can be summed

up as, “we believe we have other remedies available” and then proceeding to file an untimely




2
 Plaintiff is still uncertain as to what precisely was sought by Defendants via Rule 7(d) because,
as noted by this Court, no such rule exists.
                                                  4
         Case 2:18-cv-03723-JDW Document 65 Filed 06/29/20 Page 5 of 6




motion for reconsideration, an absurd motion for a preliminary injunction3, and request for relief

under Rule 7(d).


       Plaintiff respectfully move this Court to hold a hearing or to provide a schedule for

Plaintiff to submit an invoice of costs and fees incurred associated with the obtaining of court

intervention and the granting of the motion to compel post-judgment discovery.


       The filing of a notice of appeal does not strip a trial court of jurisdiction to resolve post-

judgment motions or to enforce or administer sanctions for the non-compliance with its post-

judgment orders. Defendants’ conduct has clearly been sanctionable per Rule 37 and this Court

still has authority and jurisdiction to issue sanctions per Rule 37. Furthermore, the Defendants

have not moved to stay execution of the judgment and there is no evidence they have offered to

post a supersedeas bond in the amount of the judgment and thus they are not entitled to a stay.


                                                   Respectfully submitted,

                                                   REO LAW, LLC

                                                   /s/ Bryan A. Reo
                                                   Bryan A. Reo, Esq.
                                                   P.O. Box 5100
                                                   Mentor, OH 44061
                                                   (T): (216) 505-0811
                                                   (E): reo@reolaw.org
                                                   Attorney for Plaintiff James Everett Shelton

Dated: June 29, 2020


3
  Plaintiff believes it is frivolous for a party that has already lost on the merits to move for a
preliminary injunction seeing as one of the factors for being granted a preliminary injunction is
the likelihood of the moving party prevailing on the merits. It is difficult to prevail on the merits
when one has already lost on the merits and the case is effectively closed and over except as to
post-judgment motions. Defendants, when they moved for the preliminary injunction, tellingly
cited no cases or proposition of law for a preliminary injunction being available as an equitable
remedy to a moving party which had already lost on the merits of the underlying action.
                                                  5
         Case 2:18-cv-03723-JDW Document 65 Filed 06/29/20 Page 6 of 6




                              Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing

document was submitted to the Court’s Electronic Filing System on June 29, 2020, which should

serve said document upon all attorneys of record for the instant civil action:



                                              /s/ BRYAN ANTHONY REO_________
                                              REO LAW LLC
                                              By: Bryan Anthony Reo (#0097470)
                                              P.O. Box 5100
                                              Mentor, OH 44061
                                              (Business): (216) 505-0811
                                              (Mobile): (440) 313-5893
                                              (E): Reo@ReoLaw.org
                                              Attorney for Plaintiff James Shelton




                                                 6
